Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 1 of 12

US. DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

IN THE UNITED STATES DISTRICT COURT E
EASTERN DISTRICT OF ARKANSAS :
OCT 15 2079

iN OPEN COURT

   

 

UNITED STATES OF AMERICA ) JAMES W. PRS ARSMAGK. CLERK
) BY: :
) No. 4:18-cr-00466-BSRrU TY CLERK
)
APRIL TREAT )
a/k/a “APRIL CULLUM” )

PLEA AGREEMENT

The United States Attorney for the Eastern District of Arkansas, Cody Hiland, by and through
Chris Givens, Assistant United States Attorney for said district, and APRIL TREAT, the defendant,
represented by the undersigned counsel, hereby agree to the following terms and conditions in
connection with the above referenced proceedings.

1. GUILTY PLEA: The defendant will enter a plea of guilty to knowingly possessing
with intent to deliver more than 500 grams ofa mixture and substance containing methamphetamine,
a violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(A), as charged in Count 17 of
the Indictment. Upon the Court’s acceptance of the defendant’s plea of guilty in conformity with the
terms of this Plea Agreement, the United States will move for the dismissal of the remaining charges
against the defendant in the Indictment. This plea agreement is pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(A) and 11(c)(1)(B).

2. ELEMENTS OF THE CRIME: The parties agree the elements of the offense to

which the defendant will plead guilty are:

A. The defendant knowingly and intentionally possessed methamphetamine;
B. The defendant intended on distributing that methamphetamine; and
B. The amount of methamphetamine was more than 500 grams.
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 2 of 12

The defendant agrees that she is guilty of the offense charged and that each of these elements
is true.

3. PENALTIES:

A. STATUTORY PENALTIES: The maximum penalty for the charge set forth
in Count 17 is not less than 10 years’ imprisonment, not more than life, and/or a fine not to exceed
$10,000,000 dollars, not less than five (5) years supervised release, and a $100 special assessment.

B. SUPERVISED RELEASE: Supervised release is a period of time following
imprisonment during which defendant will be subject to various restrictions and requirements.
Defendant understands that if defendant violates one or more of the conditions of any supervised
release imposed, the defendant may be returned to prison for all or part of the term of supervised
release, which could result in defendant serving a total term of imprisonment greater than the
statutory maximum stated above.

4. WAIVERS: The defendant acknowledges that she has been advised of and fully
understands the nature of the charges to which the plea is offered, the mandatory minimum penalty
provided by law, if any, and the maximum possible penalty provided by law. The defendant further
understands that by entering into this Agreement and Addendum, she is waiving certain
constitutional rights, including, without limitation, the following:

A. The right to appeal or collaterally attack, to the full extent of the law, all non-
jurisdictional issues, including any forfeiture or restitution order, as follows:

(1) the defendant waives the right to appeal all non-jurisdictional issues
including, but not limited to, any issues relating to pre-trial motions, hearings and discovery and any
issues relating to the negotiation, taking or acceptance of the guilty plea or the factual basis for the
plea, including the sentence imposed or any issues that relate to the establishment of the Guideline

range, except that the defendant reserves the right to appeal claims of prosecutorial misconduct and

2
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 3 of 12

the defendant reserves the right to appeal the sentence if the defendant makes a contemporaneous
objection because the sentence imposed is above the Guideline range that is established at
sentencing;

(2) the defendant expressly acknowledges and agrees that the United
States reserves its right to appeal the defendant’s sentence under Title 18, United States Code,
Section 3742(b) and United States v. Booker, 543 U.S. 220 (2005);

(3) the defendant waives all rights to collaterally attack the conviction and
sentence in any post-conviction proceeding, including one pursuant to Title 28, United States Code,
Section 2255, except for claims based on ineffective assistance of counsel or prosecutorial
misconduct;

(4) the defendant waives the right to have the sentence modified pursuant
to Title 18, United States Code, Section 3582(c)(2);

(5) the defendant waives the right to appeal the Court’s determination of
the amount of restitution and subsequent restitution order, if any; and,

(6) the defendant waives the right to appeal the Court’s determination of
any forfeiture issues and subsequent forfeiture order, if any.

B. The right to plead not guilty or to persist in that plea if it has already been
made, and the right to a speedy and public trial before a jury;

C, The right to be presumed innocent and to have the burden of proof placed on
the United States to establish guilt beyond a reasonable doubt;

D. The right to confront and cross examine witnesses;

E. The right to testify in her own behalf if the defendant so chooses, or, the right
to remain silent and not be compelled to testify, and to have that choice not used against the

defendant;
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 4 of 12

F, The right to call witnesses and to require those witnesses to appear by issuing
subpoenas.

5. STIPULATIONS: The United States and the defendant stipulate to the following
Sentencing Guidelines issues for presentation of this case to the Court at sentencing:

A. BASE OFFENSE LEVEL AGREEMENT: | The parties agree and
stipulate that, pursuant to Section 2D1.6 of the Sentencing Guidelines, the base offense level is
determined by the underlying offense. Thus, the base offense level is determined by the quantity of
drugs. The parties agree and stipulate that the quantity of drugs involved in the offense is at least
500 grams but less than 1.5 kilograms of a mixture containing methamphetamine. Thus, the base
offense level is 30.

B. CHAPTER THREE ADJUSTMENTS: The parties agree and stipulate
that, pursuant to Section 3E1.1 of the Sentencing Guidelines, the defendant is eligible for a two (2)
level reduction for acceptance of responsibility, unless the defendant takes any action between the
entry of the guilty plea and the imposition of sentence that is inconsistent with acceptance of
responsibility. If the offense level is 16 or greater, the determination of whether the defendant is
eligible for a third level reduction for acceptance of responsibility will be made by the United States
at the time of sentencing.

C. If the defendant meets all of the requirements for the safety valve under 18
U.S.C. § 3553(f), she may receive a two-level reduction in the base offense level pursuant to
U.S.S.G. § 2D1.1(b)(18). If she does not qualify for a two-level reduction under U.S.S.G. §
2D1.1(b)(18), but otherwise qualifies under 18 U.S.C. § 3553(f), the United States agrees to file a

Safety Valve Motion for Two-Level Variance at the appropriate time.
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 5 of 12

D. The parties agree that no party will seek any additional offense level
enhancements or reductions under Chapter 2 or Chapter 3 of the Sentencing Guidelines except for
those specifically identified in this Plea Agreement. Additionally, neither party will seek any
enhancements or reductions in sentence under Section 5K of the Guidelines, including any
enhancements for role, other than those specifically set out in this agreement and its addendum.

E. The defendant agrees and stipulates that she specifically waives any and all
challenges to the searches, seizures, arrests and statements that have taken place as of the date of the
execution of this plea agreement by the defendant in this investigation by any entity, and in any
forum where the offense may be pursued and/or forfeiture may be sought. Defendant will assist in
executing any requested waiver of challenge and relinquishment of rights to any and all assets that
have been seized to date in this investigation by any participating agency or department, in any forum
where the forfeiture may be sought.

F, The parties agree that any additional issues which arise in the Presentence
Report that the parties did not address in this Plea Agreement may be submitted to the Court for a
determination.

G. The parties understand that the Court is not bound by these stipulations. The
defendant further understands that if the Court does not accept the stipulations, the defendant is not
entitled to withdraw the guilty plea or otherwise be released from defendant’s obligations under this
Agreement and Addendum.

H. The defendant further understands and agrees that if the Court does not accept
this Plea Agreement, then the defendant is not entitled to withdraw the guilty plea or otherwise be
released from defendant’s obligations under this Agreement and Addendum.

6. SENTENCING GUIDELINES: It is specifically understood by the

defendant that the Sentencing Guidelines are not mandatory but are advisory, and that the Court is
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 6 of 12

to consult them in determining the appropriate sentence. The defendant understands that the
determination of the applicability of the Guidelines and of the appropriate sentence will be made by
the Court. The defendant is aware that any estimate of the probable sentencing range under the
Sentencing Guidelines that the defendant may have received from the defendant’s counsel, the
United States, or the Probation Office, is merely a prediction, not a promise, and is not binding on
the United States, the Probation Office, or the Court. The United States makes no promise or
representation concerning what sentence the defendant will receive and the defendant cannot
withdraw a guilty plea, or otherwise avoid the defendant’s obligations under this Agreement and
Addendum, based upon the actual sentence imposed by the Court. The parties understand and agree
that if the Guideline range is greater or less than the defendant or the United States expected it to be,
and/or the sentence imposed by the Court is greater or lesser than anticipated, neither the defendant
nor the United States will be allowed to withdraw, nor request withdrawal of, the guilty plea, nor be
excused from any obligation under this Agreement and Addendum.

7. ALLOCUTION: The United States reserves the right to bring any and all facts
which it believes are appropriate to the attention of the Court.

8. COOPERATION IN THE SENTENCING PROCESS:

 

A. The defendant agrees to truthfully provide all information to the Probation
Office as is needed for preparation of the pre-sentence report, including, but not limited to, criminal
history information. The defendant shall voluntarily provide a complete and truthful written
accounting of the defendant’s criminal history to the Probation Office.

B. The defendant agrees to execute all waivers necessary for the preparation of
the pre-sentence report.

C. The defendant understands and acknowledges that the defendant’s obligation

of disclosure regarding criminal history is not limited to arrests and convictions reported in computer

6
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 7 of 12

databases, but requires the defendant to disclose all arrests and/or convictions, including any juvenile
matters, regardless of whether the defendant believes the arrest/conviction counts under the
Sentencing Guidelines.
D. The defendant is required to comply with these obligations no later than the
expiration of the date on which objections to the pre-sentence report are due.
9. FINANCIAL MATTERS:

A. FINANCIAL STATEMENT: The defendant agrees to fully and truthfully

 

complete a Financial Statement provided by the United States Probation Office.
B. FINES: The defendant understands that unless the Court determines that the
defendant is financially unable to pay a fine, the Court must impose a fine pursuant to the Sentencing

Reform Act of 1984.

 

C. SPECIAL PENALTY ASSESSMENT: The defendant agrees to pay to the
United States a special assessment of $100 per count, as required by Title 18, United States Code,
Section 3013. This special assessment is to be paid by bank cashier’s check or money order as
directed by the Court. Cashier’s checks or money orders should be made payable to “Clerk, United
States District Court.”
D. RESTITUTION: The parties also state that restitution is not applicable and
that there are no victims who are due restitution from the defendant.
10. DOUBLE JEOPARDY AND SUCCESSIVE PROSECUTION: The United
States Attorney for the Eastern District of Arkansas will bring no further charges against the
defendant for any acts or conduct arising out of the events described in the Indictment, which is the
subject of this action, unless the defendant breaches this Agreement and Addendum.
11. RECORDS: The defendant hereby waives all rights, whether asserted directly or

by a representative, to request or receive from any department or agency of the United States any

7
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 8 of 12

records pertaining to the investigation or prosecution of this case, including without limitation any
records that may be sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the
Privacy Act of 1974, 5 U.S. C. Section 552a.

12. CIVIL CLAIMS BY THE GOVERNMENT: Except to the extent otherwise
expressly specified herein, this Agreement and Addendum does not bar or compromise any civil or
administrative claim pending or that may be made against the defendant, including but not limited
to tax matters.

13. EFFECT OF DEFENDANT’S BREACH OF PLEA AGREEMENT
AND ADDENDUM:

A. Defendant acknowledges and understands that if the defendant violates any
term of this Agreement and Addendum, engages in any further criminal activity prior to sentencing,
or fails to appear for any subsequent proceeding including sentencing, the United States shall have,
in addition to all other rights and remedies otherwise available, the right to:

(1) terminate this Agreement and Addendum; or

(2) proceed with this Agreement and Addendum and
(a) deny any and all benefits to which the defendant would
otherwise be entitled under the terms of this Agreement and

Addendum; and/or

(b) advocate for any sentencing enhancement that may be
appropriate.

B. In the event the United States elects to terminate this Agreement and
Addendum, the United States shall be released from any and all obligations hereunder. The
defendant acknowledges and understands that the agreement of the United States to dismiss any
charge is conditioned upon final resolution of this matter. If this Agreement and Addendum is
terminated or if the defendant’s conviction ultimately is overturned, then the United States retains

the right to reinstate any and all dismissed charges and to file any and all charges which were not
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 9 of 12

filed because of this Agreement and Addendum.

C. The defendant hereby knowingly and voluntarily waives any defense based
upon the applicable statute of limitations and/or the Speedy Trial Act, for any charges reinstated or
otherwise filed against the defendant as a result of defendant’s breach of this Agreement and
Addendum, so long as the United States initiates any otherwise time barred action within one year
of termination or revocation of this Agreement and Addendum.

D. In the event that the Agreement and Addendum is terminated or if the
defendant successfully moves to withdraw her plea, any statement made by the defendant in
negotiation of, or in reliance on this Agreement and Addendum, the stipulations in paragraph 5 of
this Agreement, and the plea colloquy, but excepting statements made pursuant to any proffer
agreement entered into between the parties:

(1) may be used in the United States’ case in chief and to cross examine
the defendant should she testify in any subsequent proceeding; and/or
(2) any leads derived therefrom may be used by the United States.

The defendant waives any and all rights to the contrary and shall assert no claim under the
United States Constitution, any statute, or any rule of procedure or evidence to the contrary,
including Federal Rule of Evidence 410 and Federal Rule of Criminal Procedure 11(f). Defendant
has been advised of his rights pursuant to Federal Rule of Evidence 410 and Federal Rule of Criminal
Procedure 11(f) and waives these rights.

14. PARTIES: This Agreement and Addendum is binding only upon the United States
Attorney’s Office for the Eastern District of Arkansas and the defendant. It does not bind any United
States Attorney outside the Eastern District of Arkansas, nor does it bind any other federal, state or

local prosecuting, administrative, or regulatory authority.
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 10 of 12

15. MISCELLANEOUS:
A. MODIFICATION: No term or provision contained herein may be modified,
amended or waived except by express written agreement signed by the party to be bound thereby.

B. HEADINGS and CAPTIONS: Subject headings and captions are included

 

herein for convenience purposes only and shall not affect the interpretation of this Agreement and
Addendum.

C, WAIVER: No waiver of a breach of any term or provision of this
Agreement and Addendum shall operate or be construed as a waiver of any subsequent breach or
limit or restrict any other right or remedy otherwise available. Any waiver must be expressly stated
in writing signed by the party to be bound thereby.

D. RIGHTS and REMEDIES CUMULATIVE: The rights and remedies of the

 

United States expressed herein upon any breach hereunder by the defendant are cumulative and not
exclusive of any rights and remedies otherwise available to the United States in the event of any
breach of this Agreement and Addendum by defendant.

E. JOINT NEGOTIATION: This Agreement and Addendum has been
mutually negotiated by the parties hereto, and any uncertainty or ambiguity existing herein shall not
be interpreted against any party by reason of its drafting of this Agreement and Addendum, but
instead shall be interpreted according to the application of the general rules of interpretation for
arms-length agreements.

16. NO OTHER TERMS: This Agreement and the Addendum completely reflect all
promises, agreements and conditions made between the parties, constitutes the entire agreement
between the parties and supersedes any and all prior agreements or understandings between the

parties, oral or written, with respect to the subject matter hereof.

10
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 11 of 12

17. APPROVALS AND SIGNATURES:

A. DEFENDANT: _ The defendant has read this Agreement and Addendum and
carefully reviewed every part of it with her attorney. The defendant understands and voluntarily
agrees to the terms and condition of this Agreement and Addendum. Further, the defendant has
consulted with her attorney and fully understands his rights with respect to the provisions of the
United States Sentencing Guidelines which may apply to this case. No other promises or
inducements have been made to the defendant, other than those expressly contained in this
Agreement and the Addendum. In addition, no one has threatened or forced the defendant in any
way to enter into this Agreement and Addendum. Defendant further acknowledges that defendant
has entered into this Agreement and Addendum, consciously and deliberately, by defendant’s free
choice, and without duress, undue influence or otherwise being forced or compelled to do so, and
this Agreement and Addendum constitute the legal, valid and binding obligation of the defendant,
fully enforceable against defendant in accordance with its terms. Finally, the defendant is satisfied
with the representation of his attorney in this case.

B. DEFENSE COUNSEL: Defense counsel acknowledges that she is the
attorney for the defendant, and that she has fully and carefully discussed every part of this
Agreement and Addendum with the defendant. Further, defense counsel has fully and carefully
advised the defendant of the defendant’s rights, of possible defenses, and of the consequences of
entering into this Agreement and Addendum, including the possible consequences of not complying
with this Agreement and Addendum. To counsel’s knowledge, the defendant’s decision to enter

into this Agreement and Addendum is an informed and voluntary decision.

[End of text. Signature page to follow. ]

11
Case 4:18-cr-00466-BSM Document 398 Filed 10/15/19 Page 12 of 12

DATED this 15th day of October, 2019.

CODY HILAND
United States Attorney

Over >

By: CHRIS GIVENS
Bar No. 2009194
Assistant U. S. Attorney
P. O. Box 1229

Little Rock, AR 72203
501-340-2600

. Chris.Givens@usdoj.gov
aA tie

APRIL TREAT
Defendant

Mibu. Ablecer

DEBRA REECE ~
Attorney for Defendant

12
